         Case 1:18-cr-00328-KPF Document 394 Filed 08/03/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza



MEMO ENDORSED
                                                       New York, New York 10007



                                                       July 31, 2020



BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:       United States v. Anilesh Ahuja, et al.
                         S1 18 Cr. 328 (KPF)

Dear Judge Failla:

        The Government respectfully writes to update the Court concerning the additional
searches it agreed to undertake in its July 16, 2020 letter in this case (the “July 16 Letter”).
Following the July 24, 2020 conference and based on subsequent additional requests made by
counsel for Mr. Ahuja, the Government has agreed to expand the searches detailed in its July 16
Letter as described below. 1 The materials that result from these searches will be reviewed for
potential disclosure by a Deputy Chief of the Appeals Unit at the United States Attorney’s Office
(“USAO”).

        1. In its July 16 Letter, the Government committed to perform “[a] keyword search of the
emails of the three AUSAs who handled the trial in this case and the two supervisors who handled
the plea hearing of Dole, spanning the two month-period preceding and the two-month period
following the plea hearings of Dole, Majidi, and Dinucci, for emails containing the term
‘allocution,’ ‘plea,’ or ‘Rule 11.’” (July 16 Letter at 3.) The Government is expanding this search
to include the following keywords:

                     o alloc!
                     o plea! or pled
                     o Rule 11

       1
         All of the additional searches described in the July 16 Letter and herein are conditioned
on the Government’s technological capability to conduct the searches, including whether the
materials are preserved. To the extent the Government learns in the course of conducting its
searches that any of the materials it intends to search are not preserved, making an intended search
impossible, the Government will notify the Court and the parties of that fact at the time that it
makes its production.
         Case 1:18-cr-00328-KPF Document 394 Filed 08/03/20 Page 2 of 5

                                                                                            Page 2


                   o Amin or Majidi
                   o Ashish or Dole
                   o Frank or Dinucci
                   o Seth or Rosenberg or Clayman or @clayro.com
                   o Brian or Linder
                   o Dan or Zinman or RKO or Richards or Kibbe or @rkollp.com
                   o Greg or Kehoe or GT or Greenberg or Traurig or @gtlaw.com
                   o Hellerstein [for the time period surrounding the Dinucci plea]
                   o Koeltl [for the time period surrounding the Dole plea]
                   o Failla [for the time period surrounding the Majidi plea]

       The Government will also apply these keyword searches to internal chats, text messages,
and any other searchable mode of communication for the same custodians for the same time
periods.

        2. In its July 16 Letter, the Government committed to perform “[a] search of the emails of
the three AUSAs who handled the trial for all emails with counsel for cooperating witnesses during
that same period of time [i.e. two months preceding and two months following each of the plea
hearings], not limited by keyword.” (July 16 Letter at 3-4). The Government is expanding this
search to include the two supervisors who handled Dole’s plea, and to include text messages or
voicemails received from counsel for cooperating witnesses. The Government will also produce to
the defendants any phone records from one week prior to and one week following each of the
cooperator guilty pleas that show communications between a member of the trial team and counsel
for a cooperating witness.

        3. In its July 16 Letter, the Government committed to perform “[a] review of all of the text
messages of the three AUSAs who handled the trial in this case for the week preceding and the
week following the guilty plea hearings for Dole, Majidi, and Dinucci, in the event that text
messages from those time periods were preserved and are recoverable.” (July 16 Letter at 4).
The Government will expand this search to include the text messages of the supervisors who
handled Dole’s plea hearing, in the event that it is possible to search the electronic devices for
those supervisors, who no longer work at the USAO.

         4. In its July 16 Letter, the Government committed to perform “[a] review of all internal
chats on the USAO’s instant messaging system between and among the three AUSAs who
handled the trial in this case, for the week preceding and the week following the guilty plea
hearings for Dole, Majidi, and Dinucci, in the event that internal chats from those time periods
were preserved and are recoverable.” (July 16 Letter at 4). The Government will expand this
search to include a keyword search of all internal chats between and among the three members of
the trial team for the two months prior and two months following each of the cooperator pleas,
using all of the keywords listed in paragraph (1) above, to the extent such internal chats exist and
are preserved. The Government will also expand this search to include internal chats between
and among the supervisors who handled Dole’s plea hearing, to the extent such internal chats
exist and are preserved.
         Case 1:18-cr-00328-KPF Document 394 Filed 08/03/20 Page 3 of 5

                                                                                            Page 3


         5. In its July 16 Letter, the Government committed to perform “[a] review of all
voicemails received by the three AUSAs who handled the trial in this case for the week
preceding and the week following the guilty plea hearings for Dole, Majidi, and Dinucci, in the
event that voicemails from those time periods were preserved and are recoverable.” (July 16
Letter at 4). Because voicemails received by AUSAs are automatically saved to email, the
Government will supplement this search with a keyword search of the emails of the members of
the trial team for the two months prior to and two months following each of the cooperators’
guilty plea hearings for all known phone numbers, last names, and law firm names for counsel
for the cooperating witnesses, and the resulting voicemails will be reviewed. To the extent
possible, the Government will undertake the same additional search for voicemails received by
the two supervisors who handled the Dole plea hearing.

        6. In its July 16 Letter, the Government noted that it “has also conducted a search, not
limited by keyword, of all of the emails of the AUSAs who handled the trial for the three days
preceding and the three days following each of the cooperating witnesses’s plea hearings, and is
expanding that search to seven days preceding and seven days following each of those hearings.”
(July 16 Letter at 4). To the extent possible, the Government will expand this search to include
the emails of the two supervisors who handled the Dole plea hearing.

        7. In its July 16 Letter, the Government stated that in order to “capture a draft allocution
in the extremely unlikely event that a prosecutor created one from scratch rather than receiving
one from counsel for a cooperating witness,” it would search its electronic shared drive for the
keywords “allocution,” “Dinucci,” “Majidi,” and “Dole.” The Government will expand those
keywords to include the following:

               o   alloc!
               o   plea! or pled
               o   Rule 11
               o   Amin or Majidi
               o   Ashish or Dole
               o   Frank or Dinucci
               o   Seth or Rosenberg or Clayman
               o   Brian or Linder
               o   Dan or Zinman or RKO or Richards or Kibbe
               o   Greg or Kehoe or GT or Greenberg or Traurig

        The Government will review any documents resulting from these searches that appear
to be draft allocutions.

       8. In its July 16 Letter, the Government stated that it “intends to search for and produce
any emails, text messages, internal chats, and voicemails, to the extent they exist and are
recoverable, that were sent or received by the AUSAs who handled the trial in this case between
November 26, 2019 and May 26, 2020 concerning the FOIA Request [submitted by counsel for
Ahuja on November 26, 2019]. The Government plans to use the search term “FOIA” to
conduct this search.” (July 16 Letter at 5). The Government will expand this search by adding
the keywords “Tarlowe,” “EOUSA,” “redline,” and “alloc!” The Government will also expand
           Case 1:18-cr-00328-KPF Document 394 Filed 08/03/20 Page 4 of 5

                                                                                           Page 4


the search by extending it to May 27, 2020, which is the date that EOUSA made a production to
counsel for Ahuja in response to the FOIA Request.

        Counsel for Ahuja have also requested that the Government (a) expand this search to
include emails in the custody of FOIA Specialist Darian Hodge and Associate U.S. Attorney
John McEnany, and (b) expand this search to include the time period June 10, 2020 to June 19,
2020. With respect to (a), the Government will search emails in the custody of Mr. Hodge or
Mr. McEnany during the November 26, 2019 to May 27, 2020 time period using the keywords
“Tarlowe,” “Ahuja,” “PPI,” and the file number associated with the FOIA request filed by Mr.
Tarlowe. With respect to (b), the Government has informed counsel for Ahuja that it does not
agree to this request. The June 10, 2020 to June 19, 2020 date range comes after the date that
EOUSA made its FOIA production to Ahuja’s counsel, and thus also comes after the date that
any decision was made regarding which materials the USAO would send to EOUSA for potential
production. In addition, this proposed search would capture internal discussions constituting
work product that are not discoverable.

        Finally, counsel for Ahuja have made two other requests via email to which the
Government has informed counsel that it does not agree. First, Ahuja has asked that the
Government search the emails of the members of the trial team for the time period of June 3,
2019 to June 11, 2019. The Government opposes this request. Those emails would capture
internal discussions between and among prosecutors relating to the then-ongoing trial that are not
discoverable. Second, Ahuja has stated that in the context of the Government’s searches, he
considers Brady or Giglio material to include any documents identified during the review that
reflect any suggestion, instruction, direction or preference that any communication not be sent by
email or otherwise put in writing, that a communication take place in-person or by telephone, or
that a method of communication other than email be used. The Government believes that this
definition of Brady or Giglio material is substantially overbroad. The Government notes that
irrespective of its obligations under Brady or Giglio, it has already agreed to produce any
communications that relate to cooperator allocutions, including communications with counsel
and internal communications, even those merely reflecting the scheduling of calls to discuss
allocutions.

*      *       *      *       *       *      *       *       *      *       *      *       *

        The Government also respectfully writes to notify the Court that on July 25, 2020, it
informed counsel for both defendants by email that (a) the Government would consent to a
motion by the defendants before this Court to stay their respective surrender dates until the later
of January 4, 2021 or this Court’s ruling on any motion that either defendant makes in this Court
at the conclusion of the fact-finding process discussed at the conference; and (b) the Government
would consent to a motion by the defendants to stay the pending appeals, including the filing of
the Government’s opposition brief, which is due on August 3, 2020, and the defendants’ reply
briefs, until this Court has ruled on any motions that the defendants make at the conclusion of the
fact-finding process discussed at the conference. The Government’s opposition brief in the
Second Circuit will be a consolidated brief addressing in one filing the arguments that Ahuja and
Shor have made in their respective appeals.
            Case 1:18-cr-00328-KPF Document 394 Filed 08/03/20 Page 5 of 5

                                                                                                Page 5


           Counsel for Shor responded to the Government on July 27, 2020 making a
   counterproposal on behalf of Shor, and on July 30, 2020, following a phone call with counsel for
   Shor, the Government informed counsel for Shor that it would consent to a motion by Shor to
   stay his surrender date until the later of January 4, 2021 or 90 days after this Court’s ruling on
   any motion that Shor makes in this Court at the conclusion of the fact-finding process discussed
   at the conference. The Government informed Shor’s counsel that its consent was conditioned on
   Shor agreeing to forego making any motion for bail pending appeal until this Court resolves the
   above-mentioned motion practice as it pertains to Shor. Later on July 30, 2020, counsel for Shor
   agreed to this condition in the event that the Government would consent to a motion by Shor to
   stay Shor’s appeal until this Court resolves any motion practice resulting from the fact-finding
   process discussed at the conference. On July 31, 2020, the Government informed counsel for
   Shor, as it had said in its July 25, 2020 email, that it would consent to a motion to stay the appeal
   for that period of time.

           On July 31, 2020, counsel for Ahuja responded to the Government’s July 25, 2020 email,
   indicating that Shor would be filing on behalf of both defendants a joint motion in the Second
   Circuit to hold their appeals in abeyance until this Court has ruled on any defense motion at the
   conclusion of the fact-finding process discussed at the conference. As reflected in its July 25,
   2020 email, the Government is consenting to the defendants’ motion in the Second Circuit.
   However, the Government expects that it will be filing its opposition brief in the Second Circuit
   on August 3, 2020 in order to comply with the deadline that is currently in place, unless there is a
   ruling on the defendants’ anticipated motion to stay their appeals prior to that deadline.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney


                                                     By:      /s/
                                                           Andrea M. Griswold
                                                           Joshua A. Naftalis
                                                           Max Nicholas
                                                           Assistant United States Attorneys
                                                           (212) 637-1205/2310/1565


   cc:    Counsel of Record (by CM/ECF)

The Court is in receipt of the above letter from the Government. (Dkt.
#393). Defendants Ahuja and Shor are hereby ORDERED to respond to the
disputes raised by the Government regarding its searches contained on page
4 of this letter, on or before August 3, 2020.
                                                     SO ORDERED.



Dated: July 31, 2020
       New York, New York                            HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
